EXHIBIT 10.2

USEC Inc.

Non-Employee Director Restricted Stock Unit Award Agreement

(Annual Retainers and Meeting Fees)

RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) dated as of      between
USEC Inc., a Delaware corporation (the “Company”) and      (the “Participant”):

R E C I T A L S:

The Company has adopted and maintains the USEC Inc. 1999 Equity Incentive Plan
as amended from time to time (the “Plan”), which Plan as amended from time to
time is incorporated herein by reference and made a part of this Agreement.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.

The Committee has determined that it is in the best interests of the Company and
its shareholders to grant the restricted stock unit awards provided for herein
to the Participant pursuant to the Plan and the terms set forth herein to
further align the interests of non-employee directors of the Company to the
interests of shareholders.

This Agreement shall apply to restricted stock unit awards made from time to
time after the date hereof representing Participant’s annual retainers and
meeting fees, as set forth on Exhibit A hereto as such Exhibit A may be
augmented from time to time.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Grant of the Award(a) . (a) The Company from time to time will grant to the
Participant Awards (the “Awards”) of Restricted Stock Units (the “Restricted
Stock Units”) in the amounts, on the dates of grant, and labeled as “annual
retainers and meeting fees,” in each case as set forth in Exhibit A hereto,
subject to the terms and conditions set forth in this Agreement and the Plan.

(b) In addition, as of each date as of which the Company pays a dividend on
Shares before the date (the “Payment Date”) payment is due in respect of the
Restricted Stock Units in accordance with Section 2(a) hereof, the Company will
grant to the Participant an additional number of Restricted Stock Units (the
“Dividend Equivalent Restricted Stock Units”) equal to (a) the product of
(i) the dividend per Share payable on the record date relating to such dividend
payment date, and (ii) the number of Restricted Stock Units held by the
Participant on such dividend payment date, divided by (b) the Fair Market Value
of a Share on the dividend payment date. Dividend Equivalent Restricted Stock
Units shall become vested (or be forfeited) at the same time and on the same
conditions as the Restricted Stock Units to which they relate. Except as
provided in this Section 1(b) Dividend Equivalent Restricted Stock Units will be
subject to all of the terms and conditions of this Agreement and all references
in this Agreement to Restricted Stock Units shall include Dividend Equivalent
Restricted Stock Units unless the context requires otherwise.

(c) The number of Restricted Stock Units and any Dividend Equivalent Restricted
Stock Units shall be subject to adjustment as provided in Section 4(b) of the
Plan.

2. Vesting.

(a) Subject to subsection (b) below, the Participant’s rights in his or her
Restricted Stock Units shall become vested and nonforfeitable upon the first to
occur of (i) the first annual anniversary of the date of grant of such
Restricted Stock Units, (ii) the date the Participant attains eligibility for
Retirement, (iii) the date the Participant has a Termination of Service (defined
below) by reason of death or Disability, or (iv) the date of a Change in Control
of the Company. Restricted Stock Units that are granted to a Participant on or
after attainment of eligibility for Retirement shall be vested and
nonforfeitable immediately upon the date of grant.

(b) Notwithstanding subsection (a) above, in the event that the Participant has
a Termination of Service for Cause, all Restricted Stock Units held by the
Participant as of the date of such termination of service shall be canceled and
forfeited for no consideration on the date of the Participant’s Termination of
Service.

3. Settlement of Restricted Stock Units.

(a) As soon as practicable after the Participant’s Termination of Service, or if
earlier as soon as practicable after a Change in Control, the Company shall pay
to the Participant (or his or her beneficiary, if applicable) other than
following a Change in Control, Shares (or if applicable, the per-Share
equivalents of securities of the surviving entity of any merger, consolidation
or other transaction or event having a similar effect, which are substituted for
a Shares pursuant to Section 4(b) of the Plan) equal to the aggregate number of
Restricted Stock Units then held by the Participant.

(b) For purposes of this Agreement a “Termination of Service” means that the
Participant is no longer a member of the Board and has undergone a good-faith
and complete termination of all arrangements to perform services for the Company
in any capacity, which termination constitutes a “separation from service”
within the meaning of Section 409A(a)(2)(i) of the Code.

4. Nontransferability. Except under the laws of descent and distribution, the
Participant shall not be permitted to sell, transfer, pledge or assign the
Restricted Stock Units or any rights under this Agreement. Without limiting the
generality of the foregoing, the Restricted Stock Units and the Participant’s
rights under this Agreement may not be assigned, transferred, pledged,
hypothecated or disposed of in any way, shall not be assignable by operation of
law, and shall not be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the Restricted Stock Units of the Participant’s rights under this Agreement
contrary to the provisions hereof, and the levy of any execution, attachment or
similar process upon them, shall be null and void and without effect.

5. Beneficiary. The Participant may designate a beneficiary or beneficiaries
(which beneficiary may be an entity other than a natural person) to receive any
payments hereunder which may be made following the Participant’s death. Such
designation may be changed or canceled at any time without the consent of any
such beneficiary. Any such designation, change or cancellation must be made in a
form and manner established by the Committee and shall not be effective unless
and until received by the Committee during the Participant’s lifetime. If no
beneficiary has been named, or the designated beneficiary or beneficiaries shall
have predeceased the Participant or (if other than a natural person) failed or
ceased to exist, the beneficiary shall be the Participant’s spouse or, if no
spouse survives the Participant, the Participant’s estate. If the Participant
designates more than one beneficiary, the rights of such beneficiaries shall be
payable in equal shares with right of survivorship, unless the Participant has
designated otherwise.

6. No Rights as Stockholder. A Participant shall have no right to vote Shares
represented by Restricted Stock Units and shall have no rights as a stockholder
of the Company with respect to Restricted Stock Units unless and until Shares
are delivered to the Participant in settlement of the Restricted Stock Units
pursuant to Section 3.

7. No Right to Continued Service. Neither the Plan nor this Agreement shall
confer on the Participant any right to continued service with the Company.

8. Legal Requirements. The Company shall not be obligated to make any payment
hereunder if the Committee, in its sole discretion, determines that the issuance
or transfer of such cash, Shares or other consideration might violate any
applicable law or regulation (including applicable non-U.S. laws or regulations)
or entitled the Company to recover the same under Section 16. Without limiting
the generality of the foregoing, no Award granted hereunder shall be construed
as an offer to sell securities of the Company, and no such offer shall be
outstanding, unless and until the Committee in its sole discretion has
determined that any such offer, if made, would be in compliance with all
applicable requirements of the U.S. federal or non-federal securities laws and
any other laws to which such offer, if made, would be subject. The Company shall
be under no obligation to register any Shares or other property pursuant to the
Securities Act of 1933, as amended, or any other federal or state securities
laws on account of the transactions contemplated by this Agreement.

9. No Trust Fund Created. Neither this Agreement nor any of the transactions
contemplated hereby shall create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Company or any
Affiliate and the Participant or any other Person. To the extent that any Person
acquires a right to receive payments from the Company or any Affiliate pursuant
to this Agreement, such right shall be no greater than the right of any
unsecured general creditor of the Company or any Affiliate.

10. No Fractional Shares. Dividend Equivalent Restricted Stock Units shall be
determined and granted in fractional Restricted Stock Units where required by
Section 1(b) but no fractional Shares shall be issued or delivered pursuant to
this Agreement; and on settlement of a Participant’s Restricted Stock Units the
value of any fractional shares shall be paid to the Participant in cash.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof.

12. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, or by an instrument in
writing signed unilaterally by the Company if the Company determines that such
amendment is required by law (including any amendment necessary or desirable to
avoid the gross income inclusion set forth within Section 409A(a)(1)(A) of the
Code or the interest and additional tax set forth within Section 409A(a)(1)(B)
of the Code, or otherwise to comply with or obtain for the Participant or the
Company any benefits, or avoid for the Participant or the Company any penalties
or additional taxes, under the Code or other revenue law).

13. Notices. Any notice, request, instruction or other document given under this
Agreement shall be in writing and shall be addressed and delivered, in the case
of the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Participant, to the Participant’s address as
shown in the records of the Company. Either the Participant or the Company may
change such party’s address for notices by notice duly given pursuant to this
Section.

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original but all of which together shall represent one
and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement. By execution and delivery of this Agreement, the Participant
acknowledges receipt of a copy of the Plan.

USEC Inc.

By:
Its:

Participant Signature

Print Name

